Name: Commission Regulation (EEC) No 1998/88 of 6 July 1988 amending quantitative limits fixed for imports of certain textile products originating in Thailand (category 5)
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 No L 176/ 18 Official Journal of the European Communities 7. 7. 88 COMMISSION REGULATION (EEC) No 1998/88 of 6 July 1988 amending quantitative limits fixed for imports of certain textile products originating in Thailand (category 5) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Thailand, as fixed in Annexes III and IV bis to Regulation (EEC) No 4136/86, are hereby amended for the year 1988 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 768/88 (2), and in particular Article 9 (2) thereof, Whereas, pursuant to Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 84, 29 . 3 . 1988 , p. 1 . 7. 7. 88 Official Journal of the European Communities No L 176/ 19 ANNEX 'ANNEX III Category CN code Description Thirdcountry Member State Unit Year Annual quantitative limits 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 Jersey's, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks,: windcheaters, waister jackets and the like, knitted or crocheted Thailand EEC 1 000 pieces 1988 8 986 ANNEX IVbis Category CN code Description Third country MemberState Unit Quantitative limits from 1 January to 31 December 1988 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 1039 6110 1091 Jersey's, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 625 1 169 806 904 2 702 117 530 44 69 20 8 986'